ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Williams Building Company, Inc.              )      ASBCA No. 60196
                                             )
Under Contract No. N40085-l 0-D-9452         )

APPEARANCE FOR THE APPELLANT:                       Kevin M. Cox, Esq.
                                                     Camardo Law Firm, P.C.
                                                     Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Rawn M. James, Jr., Esq.
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

      It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$150,000. This amount is inclusive of interest. No further interest shall be paid.

      Dated: 5 October 2017


                                                 if11A       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60196, Appeal of Williams
Building Company, Inc., rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                         2